Citation Nr: 0335431	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision, which reopened the 
previously denied claim of service connection for 
hypertension and denied the reopened claim on the merits.  

The Board notes that, notwithstanding the RO's determination 
to reopen the hypertension disability claim, the Board must 
make an independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted.)  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  

(The reopened claim of service connection for hypertension 
will be the subject of the Remand portion of this document.)

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



FINDING OF FACT

In an August 1971 rating decision, the RO denied the 
veteran's claim of service connection for hypertension; the 
evidence received since the August 1971 RO decision includes 
evidence that is not cumulative or redundant of evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the veteran's claim 
to reopen, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received in June 2001.  

Nevertheless, as explained hereinbelow, the Board is of the 
opinion that new and material evidence has been presented to 
reopen the veteran's claim.  

Therefore, given this favorable action, no additional 
evidence or information is required to substantiate his 
application to reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for hypertension was denied in a rating decision 
of the RO in August 1971, on the basis that hypertension was 
not shown at the time of the last physical examination.  

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the August 1971 RO decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to determine whether that evidence is new and material to 
reopen the veteran's service connection claim.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
hypertension in August 1971, it had considered the veteran's 
service records, which showed that he was treated for 
fluctuating (elevated) blood pressure readings in August and 
September 1970 (there was a diagnosis of hypertension in 
August 1970) and that his blood pressure reading at the time 
of his discharge physical examination in December 1970 was 
normal.  

The evidence received since the August 1971 RO decision 
includes that of private medical records, and hearing 
testimony and statements of the veteran.  

The private records include those received from John D'Elia, 
M.D., U. Prakash Rau, M.D., and the Joslin Diabetes Center.  
They indicate that the veteran has a current diagnosis of 
hypertension.  

Dr. Rau indicated in a March 2002 letter that, around 1979, 
the veteran was his patient and had a diagnosis of 
hypertension at that time.  

In an April 2002 RO hearing, the veteran testified that he 
was noted to have hypertension in service, which was the 
reason for his discharge.  He indicated that he sought 
treatment for hypertension "a little over a year" from the 
date of his discharge from service.  
 
It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements and 
testimony of the veteran were not previously before the RO in 
August 1971.  

In regard to the evidence submitted since the August 1971 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the August 1971 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Also, the additional medical evidence shows that the veteran 
currently is treated for hypertension, which appears to have 
been incurred in or aggravated by active service.  Of 
particular significance is the veteran's testimony relating 
his current hypertension back to the time of service.  

Thus, the Board finds that new and material evidence has been 
submitted since the August 1971 RO decision that denied 
service connection for hypertension, and that the claim is 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  




REMAND

In light of the action taken hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issue of service connection for hypertension.  

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law prior to the 
veteran's appeal.  The VCAA essentially enhances VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

A preliminary review of the record on appeal shows that, 
although the RO referred to some of the responsibilities of 
the VA under the VCAA in a February 2002 Statement of the 
Case, and a letter to the veteran from the RO dated in July 
2001, he was not fully apprised of the redefined obligations 
of the VA as contained in the VCAA.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  

In that regard, the Board notes that in a July 2001 letter to 
the veteran that addressed some, but not all, of the 
redefined obligations of the VA under the VCAA, the RO 
informed the veteran that any additional evidence or 
information that he had to submit should be sent to the RO by 
September 30, 2001. 

The RO should be mindful of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), wherein the Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Next, the Board notes that the veteran's service medical 
records indicate that he was diagnosed with hypertension in 
August 1970.  At that time, the veteran's blood pressure was 
138/102.  The health care provider ordered medication and a 
hypertensive work up, which was subsequently completed later 
that same month.  

The results of the hypertensive work up showed normal blood 
pressures for all three AM readings and all three PM readings 
on three consecutive days (Monday, Tuesday and Wednesday) 
beginning on August 24, 1970; however, two days after the 
three-day work up ended (Friday), the veteran's AM blood 
pressure was 140/100, 145/100 after 10 minutes, and 130/90 
after 15 minutes.  His PM blood pressure readings were 
140/100, 130/80 after 10 minutes, and 128/80 after 15 
minutes.  

In a subsequent Report of Medical Examination dated in 
December 1970, during a discharge physical examination, the 
examiner made no reference to the previous diagnosis of 
hypertension or the subsequent hypertensive work up.  The 
veteran's blood pressure at that time was reported to be 
118/72, and he was found physically fit for discharge.  

The private medical records from John D'Elia, M.D., dated 
from February 1999 to May 2001, indicate a diagnosis and 
ongoing treatment for hypertension among several other 
conditions.  

The Board notes that, in a letter to the veteran dated in 
July 2001, the RO indicated that he would be scheduled for a 
VA examination to determine the current disabling effects of 
his claimed hypertension disability; however, there is no 
indication in the record that a VA examination was ever 
requested nor is there a record of a VA examination.  

A letter from U. Prakash Rau, M.D., dated in March 2002, 
indicates that the veteran was a patient of his in 1979, when 
he took over Dr. Hersberger's practice (the veteran's primary 
treating physician).  

Dr. Rau further stated in this letter that in 1979 the 
veteran had a diagnosis of hypertension.  He also indicated 
that he had not seen the veteran in the past five years, and 
that after a subsequent office relocation, he had inactive 
patient records stored away, including the veteran's.  Dr. 
Rau stated that he made attempts to locate the veteran's 
records but that due to the volume of records stored it would 
take months to locate the veteran's records (he stated that 
he did not have the manpower to do that).  

The Board notes that, although the record is unclear as to 
the initial post-service date the veteran was diagnosed with 
hypertension, it is clear that as early as 1979 he had a 
diagnosis of hypertension for which he was receiving 
treatment from Dr. Hersberger.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for hypertension, and as the medical 
evidence of record does not contain sufficient medical 
evidence to decide the service connection issue, the RO 
should arrange for the veteran to undergo a VA examination.  
See the VCAA, 38 U.S.C.A § 5103A (West Supp. 2002), codified 
at 38 C.F.R. § 3.159 (2003) and its implementing regulations 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
service connection for hypertension.  All 
VCAA notice obligations must be satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to ascertain 
the nature and etiology of his 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should furnish 
an opinion as to whether it is at least 
as likely as not that the veteran's 
currently demonstrated disability 
manifested by hypertension is 
etiologically related to the elevated 
blood pressure readings and diagnosis of 
hypertension during the veteran's period 
of service in 1970.  Complete rationale 
for all opinions expressed should be 
provided.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a left inguinal 
hernia.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



